Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000807
                                                         02-MAY-2018
                                                         09:43 AM




                          SCWC-15-0000807

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

      VICTORIA SHAGANENKO, Petitioner/Plaintiff-Appellant,

                                 vs.

 DENISE YAMAUCHI; KAZI RESTAURANTS IN HAWAII, INC.; BURGER KING
         CORPORATION, Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-15-0000807; CIV. NO. 14-1-0595)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          The application for writ of certiorari, filed on April

25, 2018, is hereby dismissed.

          DATED:   Honolulu, Hawai#i, May 2, 2018.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson